     Case 2:20-cv-02155-RFB-BNW Document 12
                                         11 Filed 12/22/20
                                                  12/17/20 Page 1 of 3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, State Bar Number 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE INSURANCE COMPANY and
     FIDELITY NATIONAL TITLE GROUP, INC.
12
     DESIGNATED LOCAL COUNSEL FOR SERVICE OF
13   PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
15   Las Vegas, Nevada 89121
16                               UNITED STATES DISTRICT COURT
17                                         DISTRICT OF NEVADA
18     WELLS FARGO BANK, N.A.,                          Case No.: 2:20-CV-02155-RFB-BNW
19                            Plaintiff,                STIPULATION AND ORDER TO
                                                        EXTEND TIME TO RESPOND TO
20                    vs.                               COMPLAINT (ECF No. 1)
21     FIDELITY NATIONAL TITLE GROUP,                   (FIRST REQUEST)
       INC. et al.,
22
                              Defendants.
23

24
            COMES NOW defendants Fidelity National Title Insurance Company (“Fidelity”) and
25
     Fidelity National Title Group, Inc. (“FNTG”) and plaintiff Wells Fargo Bank N.A. (“Wells
26
     Fargo”), by and through their respective attorneys of record, which hereby agree and stipulate as
27
     follows:
28

                                              1
                STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case 2:20-cv-02155-RFB-BNW Document 12
                                         11 Filed 12/22/20
                                                  12/17/20 Page 2 of 3



1           1.      On December 1, 2020, Wells Fargo filed its complaint in the Eighth Judicial
2    District Court for the State of Nevada;
3           2.      On December 1, 2020, Fidelity removed the instant case to the United States
4    District Court for the State of Nevada (ECF No. 1);
5           3.      On December 7, 2020, Wells Fargo served its complaint on Fidelity;
6           4.      Fidelity’s response to the complaint is currently due on December 28, 2020;
7           5.      On December 14, 2020, Wells Fargo served its complaint on FNTG;
8           6.      FNTG’s response to the complaint is currently due on January 4, 2021;
9           7.      Defendants request an extension until Wednesday, January 27, 2021 to respond to
10   Wells Fargo’s complaint to afford Defendants’ counsel additional time to review and respond to
11   Wells Fargo’s complaint.
12          8.      Counsel for Wells Fargo does not oppose the requested extension;
13          9.      This is the first request for an extension made by Defendants, which is made in
14   good faith and not for the purposes of delay.
15          10.     This stipulation is entered into without waiving any of Defendants’ objections
16   under Fed. R. Civ. P. 12.
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                               2
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case 2:20-cv-02155-RFB-BNW Document 12
                                         11 Filed 12/22/20
                                                  12/17/20 Page 3 of 3



1           IT IS SO STIPULATED that Defendants’ deadline to respond to the complaint is hereby
2    extended through and including January 27, 2021.
3    Dated: December 16, 2020                   SINCLAIR BRAUN LLP
4

5                                               By:       /s/-Kevin S. Sinclair
                                                        KEVIN S. SINCLAIR
6                                                       Attorneys for Defendants
                                                        FIDELITY NATIONAL TITLE INSURANCE
7                                                       COMPANY and FIDELITY NATIONAL
                                                        TITLE GROUP, INC.
8
     Dated: December 16, 2020                   WRIGHT FINLAY & ZAK, LLP
9

10
                                                By:      /s/-Lindsay D. Robbins
11
                                                        LINDSAY D. ROBBINS
                                                        Attorneys for Plaintiff
12
                                                        WELLS FARGO BANK, N.A.
13
     IT IS SO ORDERED.               ORDER
14
                         IT IS
            Dated this _____   SO
                             day ofORDERED
                                   _____________, 2020.
15                       DATED: 4:36 pm, December 22, 2020
                                              __________________________________________
16                                                 BRENDA WEKSLER
                                                   UNITED STATES MAGISTRATE JUDGE
17
                         BRENDA WEKSLER
18
                         UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28

                                            3
              STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
